Exhibit 10.6
THIRD AMENDMENT TO NOTE PURCHASE AGREEMENT
     THIS THIRD AMENDMENT, dated as of November 6, 2008 (this “Amendment”) to
that certain Note Purchase Agreement, dated as of May 27, 2004 (as amended by
that certain First Amendment to Note Purchase Agreement dated as of May 31, 2007
and that certain Second Amendment to Note Purchase Agreement dated as of
October 23, 2008, and as in effect immediately prior to the effectiveness of
this Amendment, collectively, the “Existing Note Purchase Agreement”), among The
J. M. Smucker Company, an Ohio corporation (the “Company”), and the purchasers
signatory thereto (together with their successors, transferees and assigns,
collectively, the “Noteholders”) pursuant to which the Company issued to the
Noteholders its 4.78% Senior Notes due June 1, 2014 in the aggregate principal
amount of $100,000,000 (collectively, the “Notes”).
RECITALS:
     A. The Noteholders are the holders of all of the outstanding Notes.
     B. Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Existing Note Purchase Agreement unless herein defined
or the context shall otherwise require.
     C. The Company and the Noteholders now desire to amend the Existing Note
Purchase Agreement in the respects, but only in the respects, hereinafter set
forth.
     NOW THEREFORE, for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:
1. AMENDMENTS.
1.1. Amendment to Section 10.6 (Priority Debt).
     Section 10.6 of the Existing Note Purchase Agreement is hereby deleted in
its entirety, and a new Section 10.6 is hereby inserted in its place, to read as
follows:
     10.6 Priority Debt.
     The Company will not, at any date, permit Priority Debt to exceed (a) prior
to the last day of the fiscal quarter in which the Folgers Acquisition Date
occurs, 25% of Consolidated Total Capitalization (determined as of the last day
of the then most recently ended fiscal quarter of the Company) and
(b) thereafter, 15% of Consolidated Total Capitalization (determined as of the
last day of the then most recently ended fiscal quarter of the Company or
determined as of such date if such date shall be the last day of a fiscal
quarter of the Company); provided, however, that (x) no Lien created pursuant to
Section 10.7(g) shall secure any Primary Senior Debt unless the Notes are
equally and ratably secured by all property subject to such Lien and (y) (i) no
Subsidiary shall guaranty or otherwise be or become obligated in respect of any
Primary Senior Debt unless such Subsidiary guaranties, or becomes similarly
obligated in respect of, the Notes and (ii) such Primary Senior Debt (excluding
(A) the Smucker LLC Debt and (B) the

 



--------------------------------------------------------------------------------



 



Indebtedness under the Folgers Bank Credit Agreement but including any
refinancing, extension or replacement of the Indebtedness evidenced by the
Folgers Bank Credit Agreement) is subject to the terms of the Intercreditor
Agreement (or an intercreditor agreement in form and substance reasonably
satisfactory to the Required Holders), in each case all pursuant to
documentation reasonably satisfactory to the Required Holders; provided,
further, however, that notwithstanding anything contained in this Section 10.6
to the contrary, the Company shall be under no obligation to (but may in its
sole discretion) require any Foreign Subsidiary to guaranty the Debt under this
Agreement and the Notes to the extent such Foreign Subsidiary’s obligations
under all Primary Senior Debt consist solely of direct borrowings solely to such
Foreign Subsidiary or a group of Foreign Subsidiaries (a “Foreign Borrowing”) or
guaranties of a Foreign Borrowing by another Foreign Subsidiary.
1.2. Amendment to Schedule B.
     Schedule B to the Existing Note Purchase Agreement is hereby amended by
amending and restating the definition of “Primary Senior Debt” to read as
follows:
     “Primary Senior Debt” means (a) the Bank Credit Agreement and (b) any other
credit, loan or borrowing facility or note purchase agreement by the Company or
any Subsidiary providing, in each case, for the incurrence of Senior Funded Debt
in a principal amount equal to or greater than $120,000,000, in each case under
clauses (a) and (b) as amended, restated, supplemented or otherwise modified and
together with increases, refinancings and replacements thereof; provided that
for purposes of compliance with Section 9.7 only, “Primary Senior Debt” shall
exclude the Folgers Bank Credit Agreement and the Smucker LLC Debt (but it shall
include any refinancings, extensions or replacements of the Folgers Bank Credit
Agreement and/or the Smucker LLC Debt).”
1.3. Amendment to Schedule B.
     Schedule B to the Existing Note Purchase Agreement is hereby amended by
inserting the following new definition into such Schedule, in its proper
alphabetical order, to read as follows:
     “Smucker LLC Debt” means the $200,000,000 in principal amount of 6.60%
Senior Notes issued by Smucker LLC due November 13, 2009.”
2. NO OTHER MODIFICATIONS; CONFIRMATION.
     All the provisions of the Notes, and, except as expressly amended, modified
and supplemented hereby, all the provisions of the Existing Note Purchase
Agreement, are and shall remain in full force and effect. As of the Effective
Date (defined below), all references in the Notes to the “Note Purchase
Agreements” shall be references to the Existing Note Purchase Agreement, as
modified by this Amendment and as hereafter amended, modified or supplemented in
accordance with its terms.

2



--------------------------------------------------------------------------------



 



3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
     To induce the Noteholders to execute and deliver this Amendment (which
representations shall survive such execution and delivery), the Company
represents and warrants to the Noteholders that:
     (a) all of the representations and warranties contained in Section 5 of the
Existing Note Purchase Agreement are correct with the same force and effect as
if made by the Company on the date hereof (or, if any representation or warranty
is expressly stated to have been made as of a specific date, as of such date);
     (b) Smucker LLC is a limited liability company duly organized, validly
existing and in good standing under the laws of the state of Ohio;
     (c) this Amendment and the Guaranty Agreement of Smucker LLC have been duly
authorized, executed and delivered by the Company and Smucker LLC, respectively,
and this Amendment and the Guaranty Agreement of Smucker LLC each constitute a
legal, valid and binding obligation, contract and agreement of the Company and
Smucker LLC, respectively, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or limiting
creditors’ rights generally;
     (d) the Existing Note Purchase Agreement, as amended by this Amendment,
constitutes the legal, valid and binding obligation, contract and agreement of
the Company enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors’
rights generally;
     (e) the execution, delivery and performance by each of the Company and
Smucker LLC of this Amendment, and the Guaranty Agreement of Smucker LLC,
respectively, (i) have been duly authorized by all requisite corporate or
limited liability company, as applicable, action and, if required, shareholder
action, (ii) does not require the consent or approval of any governmental or
regulatory body or agency or registration, filing or declaration with, any
Governmental Authority, and (iii) will not (A) violate (1) any provision of law,
statute, rule or regulation or its certificate of incorporation, bylaws or
operating agreement, (2) any order of any court or any rule, regulation or order
of any other agency or government binding upon it, or (3) any provision of any
material indenture, agreement or other instrument to which it is a party or by
which its properties or assets are or may be bound, or (B) result in a breach of
or constitute (alone or with due notice or lapse of time or both) a default
under any indenture, agreement or other instrument referred to in clause
(iii)(A)(3) of this paragraph (e);
     (f) as of the date hereof, no Default or Event of Default has occurred
which is continuing;
     (g) neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office

3



--------------------------------------------------------------------------------



 



of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) engages in any dealings or transactions with any such Person; and
     (h) neither the Company nor any Subsidiary is in violation of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 of the United States of
America.
4. EFFECTIVENESS.
     The amendments set forth in this Amendment shall become effective only upon
the date of the satisfaction in full of the following conditions precedent
(which date shall be the “Effective Date”).
4.1. Execution and Delivery of this Amendment.
     The Company shall have delivered to each Noteholder a counterpart hereof,
duly executed and delivered by the Company, Smucker LLC and the Required
Holders.
4.2. Representations and Warranties.
     The representations and warranties of the Company made in Section 3 of this
Amendment and of Smucker LLC in the Guaranty Agreement shall remain true and
correct in all respects as of the Effective Date.
4.3. No Injunction, Etc.
     No injunction, writ, restraining order or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority.
4.4. Amendment to 1999 Note Purchase Agreements.
     The Company shall have delivered to the Noteholders a fully executed copy
of that certain Fifth Amendment to Note Purchase Agreements, dated as of
November 6, 2008, by and among the Company and each of the Persons signatory
thereto with respect to those certain separate Note Purchase Agreements, each
dated as of June 16, 1999, together with each of the other instruments and
agreements executed and/or delivered in connection therewith, each certified as
true and correct by a Responsible Officer.
4.5. Amendment to 2000 Note Purchase Agreements.
     The Company shall have delivered to the Noteholders a fully executed copy
of that certain Fifth Amendment to Note Purchase Agreements, dated as of
November 6, 2008, by and among the Company and each of the Persons signatory
thereto with respect to those certain separate Note Purchase Agreements, each
dated as of August 23, 2000, together with each of the

4



--------------------------------------------------------------------------------



 



other instruments and agreements executed and/or delivered in connection
therewith, each certified as true and correct by a Responsible Officer.
4.6. Amendment to 2007 Note Purchase Agreement.
     The Company shall have delivered to the Noteholders a fully executed copy
of that certain Second Amendment to Note Purchase Agreement, dated as of
November 6, 2008, by and among the Company and each of the Persons signatory
thereto with respect to that certain Note Purchase Agreement, dated as of
May 31, 2007, together with each of the other instruments and agreements
executed and/or delivered in connection therewith, each certified as true and
correct by a Responsible Officer.
4.7. Amendment to 2008 Note Purchase Agreement.
     The Company shall have delivered to the Noteholders a fully executed copy
of that certain First Amendment to Note Purchase Agreement, dated as of
November 6, 2008, by and among the Company and each of the Persons signatory
thereto with respect to that certain Note Purchase Agreement, dated as of
October 23, 2008, together with each of the other instruments and agreements
executed and/or delivered in connection therewith, each certified as true and
correct by a Responsible Officer.
4.8. Guaranty of The Folgers Coffee Company.
     The Folgers Coffee Company shall have executed and delivered to the
Noteholders a guaranty agreement in the form attached as Exhibit A hereto.
4.9. Payment of Special Counsel Fees.
     The Company shall have paid on or before the Effective Date the reasonable
fees, charges and disbursements of Bingham McCutchen LLP, the Noteholders’
special counsel, to the extent reflected in a statement of such counsel rendered
to the Company at least one Business Day prior to the Effective Date.
5. EXPENSES.
     Whether or not this Amendment shall become effective, the Company will
promptly (and in any event within thirty (30) days of receiving any statement or
invoice therefor) pay all fees, expenses and costs relating to this Amendment,
including, but not limited to, the reasonable fees of the Noteholders’ special
counsel, Bingham McCutchen LLP, incurred in connection with the preparation,
negotiations and delivery of this Amendment and any other documents related
thereto. In addition, the Company will pay all such fees, expenses and costs set
forth in any subsequent statement within 30 days of its receipt thereof. Nothing
in this Section 5 shall limit the Company’s obligations pursuant to Section 15.1
of the Existing Note Purchase Agreement.

5



--------------------------------------------------------------------------------



 



6. MISCELLANEOUS.
     6.1. This Amendment constitutes a contract between the Company and the
Noteholders for the uses and purposes hereinabove set forth, and may be executed
in any number of counterparts, each executed counterpart constituting an
original, but all together only one agreement. Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto. Delivery of an executed signature page by facsimile
transmission shall be effective as delivery of a manually signed counterpart of
this Amendment.
     6.2. Whenever any of the parties hereto is referred to, such reference
shall be deemed to include the successors and assigns of such party, and all the
promises and agreements contained in this Amendment by or on behalf of the
Company and the Noteholders shall bind and inure to the benefit of the
respective successors and assigns of such parties, whether so expressed or not.
     6.3. This Amendment constitutes the final written expression of all of the
terms hereof and is a complete and exclusive statement of those terms.
     6.4. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
[Remainder of page intentionally left blank. Next page is signature page.]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused the execution of this
Amendment by duly authorized officers of each as of the date hereof.

                  THE J. M. SMUCKER COMPANY    
 
           
 
  By:
Name:   /s/ Mark R. Belgya
 
Mark R. Belgya    
 
  Title:   Vice President, CFO and Treasurer    

          Accepted and Agreed to:    
 
        METROPOLITAN LIFE INSURANCE COMPANY    
 
       
By:
Name:
  /s/ Judith A. Gulotta
 
Judith A. Gulotta    
Title:
  Managing Director    
 
        METLIFE INSURANCE COMPANY OF CONNECTICUT    
 
       
By:
Name:
  /s/ Judith A. Gulotta
 
Judith A. Gulotta    
Title:
  Managing Director    
 
        PRIMERICA LIFE INSURANCE COMPANY    
By:
  Conning Asset Management Company,    
 
  its Investment Manager    

             
 
  By:   /s/ John H. DeMallie    
 
  Name:  
 
John H. DeMallie    
 
  Title:   Director    

 



--------------------------------------------------------------------------------



 



          NATIONAL BENEFIT LIFE INSURANCE COMPANY
By:
  Conning Asset Management Company,    
 
  its Investment Manager    

             
 
  By:
Name:   /s/ John H. DeMallie
 
John H. DeMallie    
 
  Title:   Director    

          THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
 
       
By:
Name:
  /s/ David S. Quackenbush
 
David S. Quackenbush    
Title:
  Vice President    
 
        GENWORTH LIFE INSURANCE COMPANY    
 
       
By:
Name:
  /s/ Annette M. Teders
 
Annette M. Teders    
Title:
  Investment Officer    
 
        TRUSTMARK INSURANCE COMPANY    
By:
  Advantus Capital Management, Inc.    

             
 
  By:
Name:   /s/ E.A. Bergsland
 
E.A. Bergsland    
 
  Title:   Vice President    

          AMERICAN FIDELITY ASSURANCE COMPANY
By:
  Advantus Capital Management, Inc.    

             
 
  By:
Name:   /s/ E.A. Bergsland
 
E.A. Bergsland    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



              THE LAFAYETTE LIFE INSURANCE COMPANY     By:   Advantus Capital
Management, Inc.
 
           
 
  By:
Name:   /s/ E.A. Bergsland
 
E.A. Bergsland    
 
  Title:   Vice President    
 
            INDUSTRIAL-ALLIANCE PACIFIC LIFE INSURANCE COMPANY     By:  
Advantus Capital Management, Inc.
 
           
 
  By:
Name:   /s/ E.A. Bergsland
 
E.A. Bergsland    
 
  Title:   Vice President    
 
            EASTERN LIFE AND HEALTH INSURANCE COMPANY (formerly EDUCATORS MUTUAL
LIFE INSURANCE COMPANY) By:   Advantus Capital Management, Inc.
 
           
 
  By:
Name:   /s/ E.A. Bergsland
 
E.A. Bergsland    
 
  Title:   Vice President    
 
            GREAT WESTERN INSURANCE COMPANY    
 
  By:   Advantus Capital Management, Inc.    
 
           
 
  By:
Name:   /s/ Robert W. Thompson
 
Robert W. Thompson    
 
  Title:   Vice President    
 
            MODERN WOODMEN OF AMERICA    
 
            By:   /s/ Douglas A. Pannier           Name:   Douglas A. Pannier
Title:   Portfolio Manager — Private Placements

 



--------------------------------------------------------------------------------



 



GUARANTOR ACKNOWLEDGEMENT
     The undersigned hereby acknowledges and agrees to the terms of the Third
Amendment to Note Purchase Agreement, dated as of November 6, 2008 (the “Third
Amendment”), amending that certain Note Purchase Agreement, dated as of May 27,
2004, as amended by that certain First Amendment to Note Purchase Agreement,
dated as of May 31, 2007 and that certain Second Amendment to Note Purchase
Agreement, dated as of October 23, 2008 (as amended, the “Note Purchase
Agreement”), among The J.M. Smucker Company, an Ohio corporation, and the
holders of Notes party thereto. The undersigned hereby confirms that the
Guaranty Agreement to which the undersigned is a party remains in full force and
effect after giving effect to the Third Amendment and continues to be the valid
and binding obligation of the undersigned, enforceable against the undersigned
in accordance with its terms, subject to any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor’s rights generally or by equitable principles.
          Capitalized terms used herein but not defined are used as defined in
the Note Purchase Agreement.
          Dated as of November 6, 2008

                  J.M. SMUCKER LLC    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of The Folgers Coffee Company Guaranty Agreement
[omitted]

 